UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7470



UNITED STATES OF AMERICA,


                                               Plaintiff - Appellee,

          versus


LARRY DARNELL BELCHER,


                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-01-39-7)


Submitted:   December 16, 2004         Decided:     December 28, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Darnell Belcher, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Larry       Darnell    Belcher      seeks   to    appeal   the        district

court’s order denying relief on his motion for a certificate of

appealability arising out of his action under 28 U.S.C. § 2255

(2000).     The order is not appealable unless a circuit justice or

judge     issues       a     certificate      of     appealability.             28     U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).                  A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                   We have independently reviewed the

record    and    conclude          that   Belcher    has   not    made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.                We dispense with oral argument because the

facts    and    legal       contentions      are    adequately     presented          in   the

materials       before       the    court    and    argument     would    not        aid   the

decisional process.

                                                                                 DISMISSED




                                            - 2 -